ICJ_010_StatusSouthWestAfrica_UNGA_NA_1949-12-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

STATUT INTERNATIONAL
DU SUD-OUEST AFRICAIN

ORDONNANCE DU 30 DÉCEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERNATIONAL STATUS
OF SOUTH-WEST AFRICA

ORDER OF DECEMBER 30th, 1949

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF'S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Statut international du Sud-Ouest africa,
Ordonnance du 30 décembre 1949 :
C. I. J. Recueil 1949, h. 270.»

This Order should be cited as follows:

“International status of South-West Ajrica,
Order of December 3oth, 1949:
I. C. J. Reports 1949, p. 270.”

 

No de vente: 30
Sales number

 
270

INTERNATIONAL COURT OF JUSTICE

: 1949
: December 3¢
YEAR 1949 General Lis

No. 10

Order of December 30th, 1949

INTERNATIONAL STATUS OF
SOUTH-WEST AFRICA

The President of the International Court of Justice,
Having regard to Articles 48, 66 and 68 of the Statute,
Having regard to Article 37 of the Rules of Court,

Whereas on December 6th, 1949, the General Assembly of the
United Nations adopted a Resolution requesting the Court for an
advisory opinion, if possible before the Fifth Session of the General
Assembly, on the following question :

“What is the international status of the Territory of South-
West Africa and what are the international obligations of the
Union of South Africa arising therefrom, in particular :

(a) Does the Union of South Africa continuc to have inter-
national obligations under the mandate for South-West Africa
and, if so, what are those obligations ?

(6) Arc the provisions of Chapter 12 of the Charter appli-
cable and, if so, in what manner, to the territory of South-
West Africa ?

(c) Has the Union of South Africa the competence to modify
the international status of the Territory of South-West Africa,
or, in the event of a negative reply, where does competence
rest to determine and modify the international status of the
territory ?”

Whereas certified true copies of the English and French texts of
the Resolution of the General Assembly were transmitted to the
Court by means of a letter signed by the Secretary-General of the
United Nations, dated December 19th, 1940, and filed in the
Registry on December 27th, 1949;

4
ORDER OF 30 XII 49 (STATUS OF SOUTH-WEST AFRICA) 271

Whereas on December 30th, 1949, the Registrar, in pursuance
of Article 66, paragraph 1, of the Statute, gave notice of the request
to all States entitled to appear before the Court ;

Whereas the question submitted by the General Assembly for an
advisory opinion mentions Chapter 12 of the Charter of the United
Nations and the special and direct communication provided for in
Article 66, paragraph 2, of the Statute has been addressed to the
governments of the States signatory to that instrument :

(x) Appoints Monday, March 2oth, 1950, as the date of expiry
of the time-limit within which written statements relating to the
question on which the Court’s opinion has been asked may be
filed by the aforesaid States ;

(2) Reserves the rest of the procedure for further decision.

Done in English and French, the French text being authoritative,
at the Peace Palace, The Hague, this thirtieth day of December,
one thousand nine hundred and forty-nine.

(Signed) BASDEVANT,
President

(Signed) E. HAMBRO
Registrar
